AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00090-LGW-BWC Document 19 Filed 05/21/21 Page 1of1

Iu the Vunited States District Court
For the Southern District of Georgia

Waycross Division
MICHAEL JAHON BUCHANAN, *
*
Plaintiff, * CIVIL ACTION NO.: 5:20-cv-90

*

Vv. *

*

WARDEN STEVE UPTON, SR.., et al., *
*

*

Defendants.
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 15. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court and DENIES
Plaintiff’s Motions for a preliminary injunction and temporary
restraining order. Dkt. Nos. 8, 10, 1

2.
22! MA
SO ORDERED, this day’ of ONY , 2021.

 

 

HON. [LISA GODBEY WOOD, JUDGE
UNITE TATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 
